Opinion filed March 19, 2009




                                                In The


   Eleventh Court of Appeals
                                             ___________

                                       No. 11-08-00198-CV
                                           __________

                     IN THE INTEREST OF S.A.S./S.A.E., A CHILD


                              On Appeal from the 35th District Court

                                         Brown County, Texas

                                 Trial Court Cause No. ADPT00194


                               MEMORANDUM OPINION
          Gary Lee Strickland appeals from the trial court’s order allowing the adoption of S.A.S. after
Strickland’s parental rights were terminated. The order changed the child’s name to S.A.E. We
affirm.
          Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is supported
by a brief in which counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous. Counsel has provided appellant
with a copy of the brief and advised appellant of his right to review the record and file a response
to counsel’s brief. A response has been filed. Court-appointed counsel has complied with the
requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403(Tex.
Crim. App. 2008); In re A.V, 113 S.W.3d 355 (Tex. 2003); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969);
Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
        In his response, Strickland challenges the adoption on the grounds that no evidence was
presented at trial to support the involuntary termination of his parental rights and that there was no
evidence presented that it was in the best interest of the child that his rights be terminated. We
disagree. The record reflects that Strickland had been confined in prison for burglary and arson since
2004; that he had a parole and expected release date of May 28, 2008; that his parole had been
denied; that a new parole and release date had been set for 2010; that Strickland was in prison when
the child was born; and that he had not seen the child. The record further reflects that Strickland had
failed to provide any support in “any way” for the child. Strickland’s convictions resulted from
breaking into the maternal grandmother’s home, stealing shotguns and jewelry, and burning the
maternal grandmother’s husband’s pickup. There was also testimony that Strickland threw a brick
at the maternal grandmother, hitting the vehicle she was in at the time. The trial court entered
findings that the clear and convincing evidence established that Strickland engaged in criminal
conduct that resulted in his conviction of an offense and confinement or imprisonment and inability
to care for the child for not less than two years from the 2007 date the petition to terminate was filed
and that termination was in the best interest of the child. The record supports not only the trial
court’s findings on termination but also as to the adoption. Strickland’s contentions are overruled.
        Following the procedures outlined in Anders, we have independently reviewed the record,
and we agree that the appeal is without merit.
        The motion to withdraw is granted, and the order is affirmed.


                                                                PER CURIAM
March 19, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                   2